Berry, J.
That a chattel mortgage of crops to be grown by the mortgagor on land in his possession is valid, must be regarded as settled in this court by Minnesota Linseed Oil Co. v. Maginnis, 32 Minn. 193, (20 N. W. Rep. 85.) And this brings us to the remaining question in the case, viz., whether our statute as to filing chattel *400mortgages is applicable to a mortgage of future crops the seed of which has not been sown at the time when the mortgage is executed, and which are therefore not then literally in esse. We think it is. The statute (Gen. St. 1878, c. 39, § 2, as amended by Laws 1883, c. 38, § 1) reads that “every such instrument [chattel mortgage] shall be filed in the town, city, or village where the property mortgaged is at the time of the execution of such mortgage. ” In a literal matter of fact sense, crops not in esse at the time of the execution of a mortgage cannot be said to be then in any place. But the statute (chapter 39) is intended to apply to all chattel mortgages. “Every mortgage,” says section 1, and “every such instrument,” says section 2. Clearly, it was the design of the legislature to provide, as respects chattel mortgages in general, an effectual way of dispensing with actual delivery of the mortgaged property as notice of the mortgagee’s rights, and to substitute filing in a public office in its place, and with like effect. Keenan v. Stimson, 32 Minn. 377, (20 N. W. Rep. 364.)
The statute also proceeds upon the idea that all property which can be the subject of a phattel mortgage has, in contemplation of law, a situs; that is to say, that it is in some town, city, or village in which the mortgage can be filed. Now, while the general principle is that the subject of a conveyance, in mortgage or otherwise, must be something in esse, the theory upon which chattel mortgages of crops to be grown are supported is that they are property having a potential existence, and that, the mortgagor being in possession of the land upon which they are to be grown, — that is to say, of the agent which is to produce them, and which has a fixed situs, — he has a present vested right to have the crops when they come into actual existence. Jones, Chat. Mortg. §§ 140, 144; Farmers', etc., Co. v. Long, etc., Co., 27 Hun, 89-91; Van Hoozer v. Cory, 34 Barb. 9; and see Wheeler v. Becker, 68 Iowa, 723, (28 N. W. Rep. 40.)
Assuming, as must be done, under the law as settled by this court in Minnesota Linseed Oil Co. v. Maginnis, supra, that chattel mortgages of future crops are valid, and therefore embraced in that general term as used by the legislature in chapter 39, supra, it would appear to follow that the potential existence spoken of must be taken to have been the existence which the legislature had in mind, as respects *401such mortgages, when it provided for the filing of chattel mortgages in the town, city, or village where the property mortgaged is at the time of the execution of the mortgage. If it be thought that this is somewhat metaphysical, it may be answered that the doctrine of potential existence upon which chattel mortgages of this character rest is equally so, and that, when the idea of such potential existence is once admitted, the consequence indicated appears not illogically to follow. The result is that under section 3, chapter 39, supra, a chattel mortgage of crops to be grown, when filed in the proper office in the town or city in which the land upon which they are to be grown is situated, is “full and sufficient notice to all parties interested of the existence and conditions thereof.”
Judgment affirmed.